THE THIRTEENTH COURT OF APPEALS

                                   13-15-00024-CV


   Maria Zamarripa, as Temporary Guardian of the Estates of R. F. R. and R. J. R.,
  minors, and Olga Flores, as Temporary Administrator of the Estate of Yolanda Iris
                                       Flores
                                         v.
Bay Area Health Care Group, Ltd. d/b/a Corpus Christi Medical Center, Hidalgo County
         EMS, and Hidalgo County Emergency Medical Service Foundation


                                    On appeal from the
                     445th District Court of Cameron County, Texas
                          Trial Cause No. 2014-DCL-00910-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 22, 2016.